*504MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing an appeal from an immigration judge’s denial of petitioner’s application for adjustment of status.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Adjustment of status is not available to an alien who is inadmissible because she has reentered after being ordered removed. See 8 U.S.C. § 1182(a)(9)(C)(i)(II); see also Duran Gonzales v. Department of Homeland Security, 508 F.3d 1227 (9th Cir.2007). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.